Citation Nr: 1343347	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-41 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  

REMAND

The Veteran is seeking service connection for a bilateral hand disability, claimed as trigger finger and arthritic hands.  He attributes this condition to his inservice duties relating to the use and maintenance of firearms.

A December 2007 treatment summary letter from G.S., M.D., noted that the Veteran was being treated for stenosing tenosynovitis of the bilateral hands.  It also noted that the Veteran had locking and catching, especially of the third and fourth fingers.  Dr. S. then opined that this disorder "can" be due to the Veteran's "work-related activities since he has been using his hands within the service especially with armor and gun control."  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).

A February 2008 treatment summary letter from Z.M., M.D., noted that the Veteran had been employed as a police officer for over 20 years.  Dr. Z. reported that qualifying with his service weapons caused the Veteran to have chronic pain due to "arthritis and trigger finger" in both hands.  

In February 2008, a VA examination for joints was conducted.  Physical examination of the hands revealed a normal range of motion with finger to thumb and full grip/fist.  The examination report noted that there was discomfort with palpation, but no palpable tendon cord.  It also noted that there was no synovitis and no joint deformity found.  An x-ray examination of the hands was conducted and was normal.  The report concluded with diagnoses of bilateral trigger fingers, with no evidence of contracture; and no objective evidence of osteoarthritis in the hands, with no loss of range of motion-symptomatic.

A review of the evidence of record reflects conflicting medical evidence as to the nature of the Veteran's current bilateral hand disability.  Moreover, there is no clear medical opinion as to whether any bilateral hand disorder is related to the Veteran's military service, or his post service employment as a police officer, or both.  

Under these circumstances, the RO must provide the Veteran with a final opportunity to identify or provide additional evidence in support of his claim.  In addition, the RO must provide the Veteran with the appropriate examination to determine if he currently has a bilateral hand disability; and if so, whether such disability is related to his military service.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated him for his bilateral hand/finger disability since his discharge from the service, to include the treatment records available from Dr. S and Dr. Z.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Only after completing the above, the Veteran must be afforded the appropriate examination to determine whether he currently has a disability of the bilateral hands and/or fingers; and if so, whether this disability is related to the Veteran's military service.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether  the Veteran currently has a disability manifested by a disability of the bilateral hands and/or fingers; and if so, whether this disability is related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


